Citation Nr: 1444668	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  12-27 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to exposure to asbestos.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1958 to May 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

A November 2011 report of general information indicates the Veteran wished to reopen the claims of entitlement to service connection for atrial fibrillation and entitlement to service connection for Hodgkin's disease.  As these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's COPD is related to in-service exposure to asbestos.


CONCLUSION OF LAW

The criteria for entitlement to service connection for COPD have been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for COPD, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

The Veteran asserts that his COPD is related to his exposure to asbestos during active duty.  Specifically, he reports that he worked in the basement of a World War II barrack in Germany where the steam pipes located above his head were covered with asbestos that was flaking off.  The Veteran reported that they kept everything covered with sheets to keep the asbestos off and that every day he had to sweep up the asbestos dust that had fallen from the pipes.  The Veteran's wife testifies that she had to wash his clothes by hand every day and that there was white dust on them, which the Veteran told her was from the overhead pipes.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

VA treatment records and private treatment records demonstrate diagnoses of COPD during the pendency of the appeal.  As such, the Board finds the Veteran has established a current disability for purposes of service connection.

With respect to an in-service injury or event, the Veteran's service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of COPD.  In addition, despite extensive research, the Veteran's in-service exposure to asbestos has not been verified through service department records.  After reviewing all of the evidence, however, the Board finds the Veteran competent to report his in-service exposure to asbestos and finds his statements to be credible and consistent.  Further, the Board affords probative value to the circumstantial evidence corroborating the Veteran's exposure, to include his wife's lay statements.  Finally, the Board finds the medical findings and opinions support the Veteran's reports of in-service exposure to asbestos.  In this respect, although a March 2002 VA examiner found the Veteran did not have evidence of interstitial lung disease, the Veteran did have pleural thickening and foci of calcification, which was the VA examiner found was consistent with exposure to asbestos.  Moreover, a January 2003 VA treatment record shows a VA physician, Dr. A. Nichani, noted a computerized tomography (CT) scan of the Veteran's chest showed evidence of asbestos exposure in terms of pleural plaques.  

Concerning a nexus between the Veteran's current COPD and his in-service exposure to asbestos, Dr. Nichani provided a medical opinion in November 2010.  Dr. Nichani opined that it was at least as likely as not that the Veteran's COPD and symptoms of shortness of breath were secondary to smoking and exposure to asbestos during active duty.  According to Dr. Nichani, a CT scan of the Veteran's chest showed evidence of asbestos exposure in terms of pleural plaques.  In addition, studies showed that the rate of COPD was much higher in smokers with asbestos exposure than without exposure.  Additionally, a private physician, Dr. C. Ozborn, provided a positive nexus opinion in a November 2010 letter.  Dr. Ozborn noted the Veteran's reports of exposure to asbestos during service and reviewed his pulmonary function analysis and CT scan of the chest.  Dr. Ozborn reported that when asbestos was dry and floated in the air, it posed a greater health risk than if it was encased and undisturbed.  According to Dr. Ozborn, asbestos caused damage to the lungs by traveling with inhaled air through the network of airways in the lungs.  The more fibers inhaled, the greater the risk of developing lung problems.  In pertinent part, Dr. Ozborn agreed with Dr. Nichani's findings that the Veteran's lung problems were at least as likely as not caused by his exposure while in the military.  As a result, the Board finds there is some medical evidence indicating a relationship between the Veteran's current COPD and in-service exposure to asbestos.

Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether his current COPD is related to exposure to asbestos during active duty.  As such, service connection for COPD is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for COPD is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


